Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status of the claims filed on 10/23/2020.
Claims 9 – 10 are previously canceled.
Claims 1 – 8, and 11 – 22 are pending and are examined as following.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55:
certified copy of CN 201610115311.1.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/31/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature(s) of the invention specified in the claims.
The following term cited in the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 2	“notch”, line 2.
Claim 3	“air intake passage”, line 1.
Claims 7, 12, 15, 18, and 21	“a height of a bottom end of the siphon cover”.
Claims 8, 13, 16, 19, and 22	“a plurality of legs”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are 
Misnumbered claim 9 has been numbered claim 11. Claim 9 was canceled in the claims, filed on 08/31/2018.
Misnumbered claim 10 has been numbered claim 12. Claim 10 was canceled in the claims, filed on 08/31/2018.
Misnumbered claim 11 has been numbered claim 13.
Misnumbered claim 12 has been numbered claim 14.
Misnumbered claim 13 has been numbered claim 15.
Misnumbered claim 14 has been numbered claim 16.
Misnumbered claim 15 has been numbered claim 17.
Misnumbered claim 16 has been numbered claim 18.
Misnumbered claim 17 has been numbered claim 19.
Misnumbered claim 18 has been numbered claim 20.
Misnumbered claim 19 has been numbered claim 21.
Misnumbered claim 20 has been numbered claim 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 13, 16, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8, 13, 16, 19, and 22, the limitation “a plurality of legs” renders the claims indefinite in view of the specification, because it is unclear, as claimed, what structure/feature/geometry is being described as legs. The drawings do not provide further clarification, and the specification, pg. 5, line 4, Summary recites a plurality of legs without further describing the location or other features of legs. For examination purposes, the limitation is construed to be describing a structure/feature/geometry capable of being described as legs, pertaining to structures/features/components related to a fluid container/passage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HELPS ET AL (US 6,250,208 B1, previously cited), in view of HAUSAM (US 3,459,118, previously cited).
	Regarding claim 1, Helps discloses
	a discharging device [second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8] for a beverage maker [intended use of discharging device; brewing assembly 303, fig. 6], the beverage maker comprising a container and a brewing device housed in the container [receptacle 306 housing brewing cup 312, fig. 6], the discharging device being positioned inside the brewing device and comprising a vertical pipe assembly [second brewing cup tube 324 is a vertical pipe; tube 324 and associated structures/features inside brewing cup 312, fig. 6] and a siphon cover sleeved over the vertical pipe assembly [filter body 318, fig. 8], the vertical pipe assembly being positioned at the bottom of the brewing device in a way of penetrating the bottom and comprising fluid inlets and fluid outlets [on opposite sides of base 313, tube 324 has second portion 330 as inlet and  first portion 327 as outlet, fig. 7 (equivalent of first portion 327 is shown as first portion 427, fig. 13],
	wherein the siphon cover comprises a first higher portion and a second lower portion1 [filter body 318 has higher siphon shroud 336 and lower cylindrical filter 333, fig. 8]; when the siphon cover is sleeved over the vertical pipe assembly [filter body 318 placed over tube 324, fig. 6], the first higher portion covers the first higher vertical pipe [filter body 318 has higher siphon shroud 336 covering second portion 330, fig. 6].
	However, Helps does not explicitly disclose

	Hausam discloses a coffeemaker [unit 10, with tank 11, fig. 1]; Hausam teaches among other limitations
	the vertical pipe assembly comprises a first higher vertical pipe and a second lower vertical pipe2 [conduits 27, 28, 29, with different height/elevation open ends 27a, 28a, 29a, fig. 1], and the second lower portion covers the second lower vertical pipe [in a modification of Helps, lower conduit 28 and higher conduit 29, fig. 1 would be covered with Helps siphon shroud 336].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the container, of Helps, multiple discharge conduits with intakes at different heights/elevations, as taught by Hausam, for the purpose of taking advantage different fluid surface levels in a container, because one of ordinary skill would be motivated to duplicate conduits for gaining information about the surface level of fluid in a container [Hausam, col. 2, line 63: "a plurality of conduits designated respectively 27-28-29 extend upwardly into said tank 11 from the bottom surface thereof to predetermined different heights ... the open ends 27a-28a-29a of said conduits will permit water to flow downwardly therethrough until the top surface thereof is reached"].


	Regarding claim 6, Helps, and Hausam discloses substantially all the limitations as set forth above, such as
[Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the brewing device [Helps, brewing cup 312, fig. 6], the siphon cover [Helps, filter body 318, fig. 8], and the vertical pipe assembly [Helps, second brewing cup tube 324 is a vertical pipe; tube 324 and associated structures/features inside brewing cup 312, fig. 6].
	Helps further discloses
	a filter that is locked to the brewing device above or under and/or alongside the siphon cover and the vertical pipe assembly in an openable or detachable manner [cylindrical filter 333 nests over second brewing cup tube 324, fig. 6; sliding filter 333 down the length of tube 324 considered as locked (securely attached], and completely covers the siphon cover and the vertical pipe assembly such that ingredients inside the brewing device will not enter the discharging device [intended result of filter; filter body 318 and siphon shroud 336 completely cover tube 324, fig. 6] and that the siphon cover will not disengage from the vertical pipe assembly due to daily operations [intended result of siphon cover; filter body 318 does not disengage tube 324 during brewing].

Claims 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HELPS ET AL (US 6,250,208 B1, previously cited), and HAUSAM (US 3,459,118, previously cited), as applied to claims 1, and 6 above, and further in view of GUPTA ET AL (US 5,799,877, previously cited).
	Regarding claim 2, Helps, and Hausam discloses substantially all the limitations as set forth above, such as
[Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the first higher portion [Helps, filter body 318 has higher siphon shroud 336 and lower cylindrical filter 333, fig. 8], the siphon cover [Helps, filter body 318, fig. 8], and the second lower portion [Hausman, lower conduit 28 and higher conduit 29, fig. 1].
	Helps further discloses
	a fluid level [brewing cup 312, fig. 6; "level of hot water will simply rise in the brew cup", col. 7, line 62, Detailed Description].
	However, Helps does not explicitly disclose
	a side surface of the first higher portion of the siphon cover has a notch, the height of which is set at the top of the second lower portion, and the siphoning effect will cease when a fluid level drops to said height.
	Gupta discloses a liquid holding tray and liquid conduits [liquid conduit 44, fig. 1(c)]; Gupta teaches among other limitations
	a side surface of the first higher portion of the siphon cover has a notch [slot 46 and slot 48 in liquid conduit 44, fig. 1(c); liquid conduit 44 covers gas conduit 42 and corresponds to siphon shroud 336 of Helps], the height of which is set at the top of the second lower portion [slot 46 and slot 48 in liquid conduit 44 are free to be positioned as required; "The slots 46 and 48 may be of different lengths", col. 5, line 11, Detailed Description], and the siphoning effect will cease when a fluid level drops to said height [intended use of a notch; slot 46 and slot 48, fig. 1(c) are liquid inlets into annular space between liquid conduit 44 and gas conduit 42, and flow stops when liquid level A, fig. 1(b) falls below slot 46 and slot 48].
It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the siphon shroud, of Helps, a slot as a liquid inlet, as taught by Gupta, because one of ordinary skill would be motivated to add geometric features to control fluid flow in a siphon shroud by controlling siphoning [Gupta, col. 2, line 32, Summary: "the liquid conduit entrance comprises siphon means for withdrawing liquid from the top of the tray when it reaches a siphon level and which stops withdrawing the liquid when its level falls below the siphon level which breaks the siphon"].

Regarding claim 11, Helps, and Hausam discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the first higher portion [Helps, filter body 318 has higher siphon shroud 336 and lower cylindrical filter 333, fig. 8], the siphon cover [Helps, filter body 318, fig. 8], and the second lower portion [Hausman, lower conduit 28 and higher conduit 29, fig. 1].
	Helps further discloses
	a fluid level [brewing cup 312, fig. 6; "level of hot water will simply rise in the brew cup", col. 7, line 62, Detailed Description].
	However, Helps does not explicitly disclose
	a side surface of the first higher portion of the siphon cover has a notch, the height of which is set at the top of the second lower portion, and the siphoning effect will cease when a fluid level drops to said height.
Gupta discloses a liquid holding tray and liquid conduits [liquid conduit 44, fig. 1(c)]; Gupta teaches among other limitations
	a side surface of the first higher portion of the siphon cover has a notch [slot 46 and slot 48 in liquid conduit 44, fig. 1(c); liquid conduit 44 covers gas conduit 42 and corresponds to siphon shroud 336 of Helps], the height of which is set at the top of the second lower portion [slot 46 and slot 48 in liquid conduit 44 are free to be positioned as required; "The slots 46 and 48 may be of different lengths", col. 5, line 11, Detailed Description], and the siphoning effect will cease when a fluid level drops to said height [intended use of a notch; slot 46 and slot 48, fig. 1(c) are liquid inlets into annular space between liquid conduit 44 and gas conduit 42, and flow stops when liquid level A, fig. 1(b) falls below slot 46 and slot 48].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the siphon shroud, of Helps, a slot as a liquid inlet, as taught by Gupta, because one of ordinary skill would be motivated to add geometric features to control fluid flow in a siphon shroud by controlling siphoning [Gupta, col. 2, line 32, Summary: "the liquid conduit entrance comprises siphon means for withdrawing liquid from the top of the tray when it reaches a siphon level and which stops withdrawing the liquid when its level falls below the siphon level which breaks the siphon"].

Claims 3 – 5, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HELPS ET AL (US 6,250,208 B1, previously cited), HAUSAM (US 3,459,118, previously cited), and GUPTA ET AL (US 5,799,877, previously cited), as applied to claims 1 – 2, and 6 above, and further in view of LEE (US 2008/0121110 A1, previously cited).
Regarding claim 3, Helps, Hausam, and Gupta discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the siphon cover [Helps, filter body 318, fig. 8], the vertical pipe assembly [Helps, second brewing cup tube 324 is a vertical pipe; tube 324 and associated structures/features inside brewing cup 312, fig. 6], the fluid inlets, and the fluid outlets [Helps, on opposite sides of base 313, tube 324 has second portion 330 as inlet and  first portion 327 as outlet, fig. 7 (equivalent of first portion 327 is shown as first portion 427, fig. 13]. 
	Helps further discloses
	fluid in the brewing device enters the vertical pipe assembly from the fluid inlets [tube 324 has second portion 330 as inlet for fluid in brewing cup 312, fig. 6] and exits the brewing device from the fluid outlets [tube 324 has first portion 327 as outlet, fig. 7 as outlet for fluid in brewing cup 312, fig. 6].
	However, Helps does not explicitly disclose
	at least one air intake passage positioned in the siphon cover; air can enter the interior of the siphon cover from the air intake passage to eliminate the phenomenon of incomplete interruption of siphoning.
	Lee discloses a boiling chamber for brewing a beverage [boiling chamber 21, fig. 6]; Lee teaches among other limitations
	at least one air intake passage positioned in the siphon cover [space 42 with upper end 43, fig. 6; space 32, fig. 5 corresponds to siphon shroud 336 of Helps]; air can enter the [upper end 43 introduces air from space 42, fig. 6] to eliminate the phenomenon of incomplete interruption of siphoning [intended use of an air intake passage; space 42 and upper end 43 control siphoning when fluid is outlet from boiling chamber 21].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the siphon shroud, of Helps, air inlet structures/features, as taught by Lee, because one of ordinary skill would be motivated to add geometric features to control fluid flow direction out of a siphon shroud by adding air movement control [Lee, para. 0031 Detailed Description: "This double skinned baffle arrangement effectively provides a weir over the top end 35 of wall 23a, as shown in FIG. 5 so that water that has already boiled and which still remains within boiling chamber 21 can then cascade over this weir through the space 32 between the two walls 23a and 23b and into the bottom of the brewing chamber 22 so as to replenish liquid poured off from spout 38 as tea. Moreover, since the water level in chamber 21 will fall as the kettle is tilted back to its upright position, and so will fall below the level of the weir 35, there will be no suck-back of tea into the boiling chamber"].

	Regarding claim 4, Helps, Hausam, Gupta, and Lee discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the first higher vertical pipe [Hausam, higher conduit 29, fig. 1], the second lower vertical pipe [Hausam, lower conduit 28, fig. 1], and the air intake passage [Lee, space 42 with upper end 43, fig. 6; space 32, fig. 5 corresponds to siphon shroud 336 of Helps].
However, Helps does not explicitly disclose
	a first higher air intake passage and a second lower air intake passage.

	Lee teaches among other limitations
	an air intake passage [Lee, space 42 with upper end 43, fig. 6; space 32, fig. 5 corresponds to siphon shroud 336 of Helps].
	Lee discloses the claimed invention except for a second air intake passage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate more than one space with upper end, for the purpose of increasing the number of positions where an advantageous intake of air would control fluid flow direction, since It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the siphon shroud, of Helps, air inlet structures/features, as taught by Lee, because one of ordinary skill would be motivated to add geometric features to control fluid flow direction out of a siphon shroud by adding air movement control [Lee, para. 0031 Detailed Description: "This double skinned baffle arrangement effectively provides a weir over the top end 35 of wall 23a, as shown in FIG. 5 so that water that has already boiled and which still remains within boiling chamber 21 can then cascade over this weir through the space 32 between the two walls 23a and 23b and into the bottom of the brewing chamber 22 so as to replenish liquid poured off from spout 38 as tea. Moreover, since the water level in chamber 21 will fall as the kettle is tilted back to its upright position, and so will fall below the level of the weir 35, there will be no suck-back of tea into the boiling chamber"].

	Regarding claim 5, Helps, Hausam, Gupta, and Lee discloses substantially all the limitations as set forth above, such as
	the first higher air intake passage [Lee, space 42 with upper end 43, fig. 6; space 32, fig. 5 corresponds to siphon shroud 336 of Helps and higher conduit 29 of Hausam], and the second lower air intake passage [duplication of Lee space 42 with upper end 43, fig. 6; space 32, fig. 5 corresponds to siphon shroud 336 of Helps and lower conduit 28 of Hausam].
	However, Helps does not explicitly disclose
	extends in a vertical direction from a top end of the first higher portion to a top end of the second lower portion, 
	extends in the vertical direction from the top end of the second lower portion to a bottom end of the second lower portion.
	Lee teaches among other limitations
	extends in a vertical direction from a top end of the first higher portion to a top end of the second lower portion [space 42 extends vertically from upper end 43 to lower end 41, fig. 6; space 32, fig. 5 corresponds to siphon shroud 336 of Helps and higher conduit 29 of Hausam]. 
	Lee discloses the claimed invention except for extending in a second portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate more than one space with upper end, for the purpose of increasing the number of positions where an advantageous intake of air would control fluid flow direction, since It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the siphon shroud, of Helps, air inlet structures/features, as taught by Lee, because one of ordinary skill would be motivated to add geometric features to control fluid flow direction out of a siphon shroud by adding air movement control [Lee, para. 0031 Detailed Description: "This double skinned baffle arrangement effectively provides a weir over the top end 35 of wall 23a, as shown in FIG. 5 so that water that has already boiled and which still remains within boiling chamber 21 can then cascade over this weir through the space 32 between the two walls 23a and 23b and into the bottom of the brewing chamber 22 so as to replenish liquid poured off from spout 38 as tea. Moreover, since the water level in chamber 21 will fall as the kettle is tilted back to its upright position, and so will fall below the level of the weir 35, there will be no suck-back of tea into the boiling chamber"].

Regarding claim 14, Helps, Hausam, and Gupta discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the brewing device [Helps, brewing cup 312, fig. 6], the siphon cover [Helps, filter body 318, fig. 8], and the vertical pipe assembly [Helps, second brewing cup tube 324 is a vertical pipe; tube 324 and associated structures/features inside brewing cup 312, fig. 6].
	Helps further discloses
	a filter that is locked to the brewing device above or under and/or alongside the siphon cover and the vertical pipe assembly in an openable or detachable manner [cylindrical filter 333 nests over second brewing cup tube 324, fig. 6; sliding filter 333 down the length of tube 324 considered as locked (securely attached], and completely covers the siphon cover and the vertical pipe assembly such that ingredients inside the brewing device will not enter the discharging device [intended result of filter; filter body 318 and siphon shroud 336 completely cover tube 324, fig. 6] and that the siphon cover will not disengage from the vertical pipe assembly due to daily operations [intended result of siphon cover; filter body 318 does not disengage tube 324 during brewing].


	Regarding claim 17, Helps, Hausam, and Gupta discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the brewing device [Helps, brewing cup 312, fig. 6], the siphon cover [Helps, filter body 318, fig. 8], and the vertical pipe assembly [Helps, second brewing cup tube 324 is a vertical pipe; tube 324 and associated structures/features inside brewing cup 312, fig. 6].
	Helps further discloses
	a filter that is locked to the brewing device above or under and/or alongside the siphon cover and the vertical pipe assembly in an openable or detachable manner [cylindrical filter 333 nests over second brewing cup tube 324, fig. 6; sliding filter 333 down the length of tube 324 considered as locked (securely attached], and completely covers the siphon cover and the vertical pipe assembly such that ingredients inside the brewing device will not enter the discharging device [intended result of filter; filter body 318 and siphon shroud 336 completely cover tube 324, fig. 6] and that the siphon cover will not disengage from the [intended result of siphon cover; filter body 318 does not disengage tube 324 during brewing].

	Regarding claim 20, Helps, Hausam, and Gupta discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the brewing device [Helps, brewing cup 312, fig. 6], the siphon cover [Helps, filter body 318, fig. 8], and the vertical pipe assembly [Helps, second brewing cup tube 324 is a vertical pipe; tube 324 and associated structures/features inside brewing cup 312, fig. 6].
	Helps further discloses
	a filter that is locked to the brewing device above or under and/or alongside the siphon cover and the vertical pipe assembly in an openable or detachable manner [cylindrical filter 333 nests over second brewing cup tube 324, fig. 6; sliding filter 333 down the length of tube 324 considered as locked (securely attached], and completely covers the siphon cover and the vertical pipe assembly such that ingredients inside the brewing device will not enter the discharging device [intended result of filter; filter body 318 and siphon shroud 336 completely cover tube 324, fig. 6] and that the siphon cover will not disengage from the vertical pipe assembly due to daily operations [intended result of siphon cover; filter body 318 does not disengage tube 324 during brewing].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HELPS ET AL (US 6,250,208 B1, previously cited), and HAUSAM (US 3,459,118, previously cited), as applied to claims 1 – 6, 11, 14, 17, and 20 above, and further in view of POPE (US 6,279,460 B1, previously cited).
	Regarding claim 7, Helps, and Hausam discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the brewing device [Helps, brewing cup 312, fig. 6], the vertical pipe assembly [Helps, filter body 318, fig. 8], and the bottom surface [Helps, base 313, fig. 6].
	Helps further discloses
	an inner bottom surface of the brewing device [upward facing surface of base 313 is internal to brewing cup 312, fig. 6].
	However, Helps does not explicitly disclose
	a recessed cavity positioned on an inner bottom surface, the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned in a way of penetrating the bottom surface, and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity.
	Pope discloses a tea brewing container [brewing funnel 20, fig. 1]; Pope teaches among other limitations
	a recessed cavity positioned on an inner bottom surface [sump 34, fig. 1], the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned in a way of penetrating the bottom surface [delay mechanism 40 positioned on inner surface of sump 34, fig. 1], and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity [in a modification of Helps, bottom surface of filter body 318 positioned between base 313 of Helps and sump 34 of Pope].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the base of a brewing cup, of Helps, a sump, as taught by Pope, because one of ordinary skill would be motivated to add a recessed sump to ensure complete drainage of a brewing cup as required [Pope, col. 3, line 7, Detailed Description, "The drain aperture 38 is positioned at the lowest point within the sump 34. The lowest point within the sump 34 in the preferred embodiment is generally proximate to the sidewall 28. The sump 34 is dimensioned such that a delay mechanism 40 can rest within the sump 34"].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HELPS ET AL (US 6,250,208 B1, previously cited), and HAUSAM (US 3,459,118, previously cited), as applied to claims 1 – 7, 11, 14, 17, and 20 above, and further in view of BUFKIN ET AL (US 3,718,084, previously cited).
	Regarding claim 8, Helps and Hausam discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], and the siphon cover [Helps, filter body 318, fig. 8].
	Helps further discloses
	a bottom end of the siphon cover [filter body 318 has a lower surface, fig. 8].
	However, Helps does not explicitly disclose

	Bufkin discloses a basket for a coffee maker [basket 45, fig. 2]; Bufkin teaches among other limitations
	a bottom end is provided with a plurality of legs [arms 54, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the filter body, of Helps, arms, as taught by Bufkin, because one of ordinary skill would be motivated to add arms to control the vertical position of a filter with respect to a bottom surface of a brewing container to control movement of solid materials in the brewing container [Bufkin, col. 2, line 4: "The base wall perforations of the coffee basket allow the liquid to drip back to the vessel but are sufficiently small to preclude the free transfer of most coffee grounds"].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HELPS ET AL (US 6,250,208 B1, previously cited), HAUSAM (US 3,459,118, previously cited), and GUPTA ET AL (US 5,799,877, previously cited), as applied to claims 1 – 8, 11, 14, 17, and 20 above, and further in view of POPE (US 6,279,460 B1, previously cited).
	Regarding claim 12, Helps, Hausam, and Gupta discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the brewing device [Helps, brewing cup 312, fig. 6], the vertical pipe assembly [Helps, filter body 318, fig. 8], and the bottom surface [Helps, base 313, fig. 6].
	Helps further discloses
[upward facing surface of base 313 is internal to brewing cup 312, fig. 6].
	However, Helps does not explicitly disclose
	a recessed cavity positioned on an inner bottom surface, the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned in a way of penetrating the bottom surface, and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity.
	Pope discloses a tea brewing container [brewing funnel 20, fig. 1]; Pope teaches among other limitations
	a recessed cavity positioned on an inner bottom surface [sump 34, fig. 1], the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned in a way of penetrating the bottom surface [delay mechanism 40 positioned on inner surface of sump 34, fig. 1], and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity [in a modification of Helps, bottom surface of filter body 318 positioned between base 313 of Helps and sump 34 of Pope].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the base of a brewing cup, of Helps, a sump, as taught by Pope, because one of ordinary skill would be motivated to add a recessed sump to ensure complete drainage of a brewing cup as required [Pope, col. 3, line 7, Detailed Description, "The drain aperture 38 is positioned at the lowest point within the sump 34. The lowest point within the sump 34 in the preferred embodiment is generally proximate to the sidewall 28. The sump 34 is dimensioned such that a delay mechanism 40 can rest within the sump 34"].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HELPS ET AL (US 6,250,208 B1, previously cited), HAUSAM (US 3,459,118, previously cited), and GUPTA ET AL (US 5,799,877, previously cited), as applied to claims 1 – 8, 11 – 12, 14, 17, and 20 above, and further in view of BUFKIN ET AL (US 3,718,084, previously cited).
	Regarding claim 13, Helps, Hausam, and Gupta discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], and the siphon cover [Helps, filter body 318, fig. 8].
	Helps further discloses
	a bottom end of the siphon cover [filter body 318 has a lower surface, fig. 8].
	However, Helps does not explicitly disclose
	a bottom end is provided with a plurality of legs.
	Bufkin discloses a basket for a coffee maker [basket 45, fig. 2]; Bufkin teaches among other limitations
	a bottom end is provided with a plurality of legs [arms 54, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the filter body, of Helps, arms, as taught by Bufkin, because one of ordinary skill would be motivated to add arms to control the vertical position of a filter with respect to a bottom surface of a brewing container to control movement of solid materials in the brewing container [Bufkin, col. 2, line 4: "The base wall perforations of the coffee basket allow the liquid to drip back to the vessel but are sufficiently small to preclude the free transfer of most coffee grounds"].

Claims 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over HELPS ET AL (US 6,250,208 B1, previously cited), HAUSAM (US 3,459,118, previously cited), GUPTA ET AL (US 5,799,877, previously cited), and LEE (US 2008/0121110 A1, previously cited), as applied to claims 1 – 8, 11 – 14, 17, and 20 above, and further in view of POPE (US 6,279,460 B1, previously cited).
	Regarding claim 15, Helps, Hausam, Gupta, and Lee discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the brewing device [Helps, brewing cup 312, fig. 6], the vertical pipe assembly [Helps, filter body 318, fig. 8], and the bottom surface [Helps, base 313, fig. 6].
	Helps further discloses
	an inner bottom surface of the brewing device [upward facing surface of base 313 is internal to brewing cup 312, fig. 6].
	However, Helps does not explicitly disclose
	a recessed cavity positioned on an inner bottom surface, the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned in a way of penetrating the bottom surface, and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity.
Pope discloses a tea brewing container [brewing funnel 20, fig. 1]; Pope teaches among other limitations
	a recessed cavity positioned on an inner bottom surface [sump 34, fig. 1], the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned in a way of penetrating the bottom surface [delay mechanism 40 positioned on inner surface of sump 34, fig. 1], and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity [in a modification of Helps, bottom surface of filter body 318 positioned between base 313 of Helps and sump 34 of Pope].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the base of a brewing cup, of Helps, a sump, as taught by Pope, because one of ordinary skill would be motivated to add a recessed sump to ensure complete drainage of a brewing cup as required [Pope, col. 3, line 7, Detailed Description, "The drain aperture 38 is positioned at the lowest point within the sump 34. The lowest point within the sump 34 in the preferred embodiment is generally proximate to the sidewall 28. The sump 34 is dimensioned such that a delay mechanism 40 can rest within the sump 34"].

Regarding claim 18, Helps, Hausam, Gupta, and Lee discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the brewing device [Helps, brewing cup 312, fig. 6], the vertical pipe assembly [Helps, filter body 318, fig. 8], and the bottom surface [Helps, base 313, fig. 6].
	Helps further discloses
	an inner bottom surface of the brewing device [upward facing surface of base 313 is internal to brewing cup 312, fig. 6].
	However, Helps does not explicitly disclose
	a recessed cavity positioned on an inner bottom surface, the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned in a way of penetrating the bottom surface, and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity.
	Pope discloses a tea brewing container [brewing funnel 20, fig. 1]; Pope teaches among other limitations
	a recessed cavity positioned on an inner bottom surface [sump 34, fig. 1], the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned in a way of penetrating the bottom surface [delay mechanism 40 positioned on inner surface of sump 34, fig. 1], and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity [in a modification of Helps, bottom surface of filter body 318 positioned between base 313 of Helps and sump 34 of Pope].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the base of a brewing cup, of Helps, a sump, as taught by Pope, because one of ordinary skill would be motivated to add a recessed sump to ensure complete drainage of a brewing cup as required [Pope, col. 3, line 7, Detailed Description, "The drain aperture 38 is positioned at the lowest point within the sump 34. The lowest point within the sump 34 in the preferred embodiment is generally proximate to the sidewall 28. The sump 34 is dimensioned such that a delay mechanism 40 can rest within the sump 34"].

Regarding claim 21, Helps, Hausam, Gupta, and Lee discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], the brewing device [Helps, brewing cup 312, fig. 6], the vertical pipe assembly [Helps, filter body 318, fig. 8], and the bottom surface [Helps, base 313, fig. 6].
	Helps further discloses
	an inner bottom surface of the brewing device [upward facing surface of base 313 is internal to brewing cup 312, fig. 6].
	However, Helps does not explicitly disclose
	a recessed cavity positioned on an inner bottom surface, the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned in a way of penetrating the bottom surface, and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity.
	Pope discloses a tea brewing container [brewing funnel 20, fig. 1]; Pope teaches among other limitations
	a recessed cavity positioned on an inner bottom surface [sump 34, fig. 1], the recessed cavity having a bottom surface on which the vertical pipe assembly is positioned [delay mechanism 40 positioned on inner surface of sump 34, fig. 1], and a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity [in a modification of Helps, bottom surface of filter body 318 positioned between base 313 of Helps and sump 34 of Pope].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the base of a brewing cup, of Helps, a sump, as taught by Pope, because one of ordinary skill would be motivated to add a recessed sump to ensure complete drainage of a brewing cup as required [Pope, col. 3, line 7, Detailed Description, "The drain aperture 38 is positioned at the lowest point within the sump 34. The lowest point within the sump 34 in the preferred embodiment is generally proximate to the sidewall 28. The sump 34 is dimensioned such that a delay mechanism 40 can rest within the sump 34"].

Claims 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HELPS ET AL (US 6,250,208 B1, previously cited), HAUSAM (US 3,459,118, previously cited), GUPTA ET AL (US 5,799,877, previously cited), and LEE (US 2008/0121110 A1, previously cited), as applied to claims 1 – 8, 11 – 15, 17 – 18, and 20 – 21 above, and further in view of BUFKIN ET AL (US 3,718,084, previously cited).
	Regarding claim 16, Helps, Hausam, Gupta, and Lee discloses substantially all the limitations as set forth above, such as
[Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], and the siphon cover [Helps, filter body 318, fig. 8].
	Helps further discloses
	a bottom end of the siphon cover [filter body 318 has a lower surface, fig. 8].
	However, Helps does not explicitly disclose
	a bottom end is provided with a plurality of legs.
	Bufkin discloses a basket for a coffee maker [basket 45, fig. 2]; Bufkin teaches among other limitations
	a bottom end is provided with a plurality of legs [arms 54, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the filter body, of Helps, arms, as taught by Bufkin, because one of ordinary skill would be motivated to add arms to control the vertical position of a filter with respect to a bottom surface of a brewing container to control movement of solid materials in the brewing container [Bufkin, col. 2, line 4: "The base wall perforations of the coffee basket allow the liquid to drip back to the vessel but are sufficiently small to preclude the free transfer of most coffee grounds"].

Regarding claim 19, Helps, Hausam, Gupta, and Lee discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], and the siphon cover [Helps, filter body 318, fig. 8].
Helps further discloses
	a bottom end of the siphon cover [filter body 318 has a lower surface, fig. 8].
	However, Helps does not explicitly disclose
	a bottom end is provided with a plurality of legs.
	Bufkin discloses a basket for a coffee maker [basket 45, fig. 2]; Bufkin teaches among other limitations
	a bottom end is provided with a plurality of legs [arms 54, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the filter body, of Helps, arms, as taught by Bufkin, because one of ordinary skill would be motivated to add arms to control the vertical position of a filter with respect to a bottom surface of a brewing container to control movement of solid materials in the brewing container [Bufkin, col. 2, line 4: "The base wall perforations of the coffee basket allow the liquid to drip back to the vessel but are sufficiently small to preclude the free transfer of most coffee grounds"].

Regarding claim 22, Helps, Hausam, Gupta, and Lee discloses substantially all the limitations as set forth above, such as
	the discharging device [Helps, second brewing cup tube 324, first portion 327 (shown below base 313, fig. 7), second portion 330, fig. 7, and filter body 318, fig. 8], and the siphon cover [Helps, filter body 318, fig. 8].
	Helps further discloses
	a bottom end of the siphon cover [filter body 318 has a lower surface, fig. 8].
	However, Helps does not explicitly disclose

	Bufkin discloses a basket for a coffee maker [basket 45, fig. 2]; Bufkin teaches among other limitations
	a bottom end is provided with a plurality of legs [arms 54, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add to the filter body, of Helps, arms, as taught by Bufkin, because one of ordinary skill would be motivated to add arms to control the vertical position of a filter with respect to a bottom surface of a brewing container to control movement of solid materials in the brewing container [Bufkin, col. 2, line 4: "The base wall perforations of the coffee basket allow the liquid to drip back to the vessel but are sufficiently small to preclude the free transfer of most coffee grounds"].

Response to Amendment
The Claims, filed on 10/23/2020 is acknowledged.

A.	With respect to the rejection of claim 2 under 35 USC 112(b) for limitation "the fluid level” having insufficient antecedent basis, the Applicant amended claim 2, filed on 10/23/2020, which overcomes the rejection of claim 2 under 35 USC 112(b), because the amended limitation recites “a fluid level”.

Response to Argument
The Remarks/Arguments filed on 10/23/2020 is acknowledged.

With respect to the drawing objection, for the drawings not showing the limitations Claim 2	“notch”, line 2;
Claim 3	“air intake passage”, line 1;
Claims 7, 12, 15, 18, and 21	“a height of a bottom end of the siphon cover”;
Claims 8, 13, 16, 19, and 22	“a plurality of legs”;
the Applicant argues, filed on 10/23/2020, page 8 line 11 and thereafter: “In response to the objection to the drawings, and regarding the “notch” in Claim 2, Claim 2 has defined “a side surface of the first higher portion of the siphon cover has a notch, the height of which is set at the top of the second lower portion.” The description described “A side surface of the first higher portion 105b has a notch, the height of which is set approximately at the top of the second lower portion 105a, and the siphoning effect will cease when the fluid level drops to said height”(see para. [0030]). Those, those of ordinary skill in the art can readily determine that the “notch” has been clearly shown in figures 5a-6. For details, please refer to the following figure, in which the “notch” is marked up on the basis of figure 5a of the present application. Regarding the “air intake passage” in Claim 3, since Claims 4 and 5 have defined “the air intake passage comprises a first higher air intake passage for the first higher vertical pipe and a second lower air intake passage for the second lower vertical pipe; the first higher air intake passage extends in a vertical direction from a top end of the first higher portion to a top end of the second lower portion, and the second lower air intake passage extends in the vertical direction from the top end of the second lower portion to a bottom end of the second lower portion.” Further, the description describes: “the air intake passage includes a first higher air intake passage 105d for the first higher vertical pipe 106 and a second lower air intake passage 105c for the second lower vertical pipe 108. Moreover, the first higher air intake passage 105d extends in a vertical direction from a top end of the first higher portion 105b to a top end of the second lower portion 105a, i.e., it extends to the height of the notch in the side surface of the first higher portion 105b; and the second lower air intake passage 105c extends in the vertical direction from the top end of the second lower portion 105a to a bottom end of the second lower portion 105a, i.e., essentially the same height as the notch on the side surface of the first higher portion 105b” (see para. [0030]). Therefore, those of ordinary skill in the art can readily determine that the “air intake passage” includes a first higher air intake passage 105d and a second lower air intake passage 105c has been clearly shown in figure 6. For details, please refer to the following figure, in which the “air intake passage” is marked up on the basis of figure 6 of the present application. Regarding the “a height of a bottom end of the siphon cover” in Claims 7, 12, 15, 18and21, since Claim 7 has defined “a height of a bottom end of the siphon cover being between an inner bottom surface of the brewing device and the bottom surface of the recessed cavity” and the description describes “a height of a bottom end of the siphon cover 105 is between an inner bottom surface of the brewing device 101 and the bottom surface of the recessed cavity 107” (see para. [0032]), those of ordinary skill in the art can readily determine that a height of a bottom end of the siphon cover is between an inner bottom surface of the brewing device 101 and the bottom surface of the recessed cavity 107 has been clearly shown in figures 7-9f. For details, please refer to the following figure, in which the “height of a bottom end of the siphon cover” is marked up on the basis of figure 9a of the present application. Regarding “a plurality of legs” in Claims 8, 13, 16, 19 and 22, this is one embodiment, such as the description disclosed “Preferably, the bottom end of the siphon cover 105 may be provided with a plurality of legs so that when the siphon cover 105 is sleeved over the vertical pipe assembly 106 and 108, the interior and exterior of the siphon cover 105 can be connected” (see para. [0032]), i.e., the application provides a selective structure for those of ordinary skill in the art who apply the discharging device as disclosed in the present application. Therefore, the structure “a plurality of legs” should not be necessarily shown in the drawings. As a result, it is believed that the objections to the drawings have been resolved”
Examiner’s response: Applicant’s arguments, see above, with respect to the drawing objection, for the drawings not showing limitations in claims 2, 3, 7, 8, 12, 13, 15, 16, 18, 19, 21, and 22, see above, have been fully considered but they are not persuasive. The drawing objection for the drawings not showing the limitations in the claims is respectfully maintained, because claims 2 – 3, 7 – 8, 12 – 13, 15 – 16, 18 – 19, and 21 – 22 are not amended, filed on 10/23/2020, and corrected replacement drawings and amended specification are not filed in the response. The examiner expresses gratitude to Applicant for the explanations regarding positions of the claimed structures/features/components in the specification, and regarding the explanatory drawings on page 8 – 10 of the Remarks/Arguments, filed on 10/23/2020. It is suggested that corrected replacement drawings, and corresponding limitation numerical labels in the specification, corresponding to Applicant’s explanatory drawings on page 8 – 10 of the Remarks/Arguments would overcome the drawing objection, in that the claimed limitations would be clearly defined. Further, it is suggested that the limitation “a plurality of legs” be shown in a corrected replacement drawing, corresponding to Applicant’s explanation in the Remarks/Arguments, page 10 line 3.

B.	With respect to the rejection under 35 USC 112(b), for limitations in claims rendering the claims indefinite
Claim 2	“a notch”, line 2;
Claim 3	“at least one air intake passage”, line 1;
Claims 7, 12, 15, 18, and 21	“a height of a bottom end of the siphon cover”;
Claims 8, 13, 16, 19, and 22	“a plurality of legs”;
the Applicant argues, filed on 10/23/2020, page 11 line 1: “Regarding the “notch” in Claim 2, the “air intake passage” in Claim 3, the “a height of a bottom end of the siphon cover” in Claims 7, 12, 15, 18 and 21, and the “a plurality of legs” in Claims 8, 13, 16, 19 and 22, as discussed above with respect to the objections to the drawings, their structures have been clearly defined in the description and/or clearly shown in the drawings. Therefore, it is believed that the terms in Claims 2-5, 7-8 and 9-12 are clear. Regarding the term “the fluid level” in Claim 2, it has been amended to recite “a fluid level”, so as to resolve the antecedent basis rejection. As a result, it is believed that the 112 rejections have been resolved.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 2, 3, 7, 8, 12, 13, 15, 16, 18, 19, 21, and 22 under 35 USC 112(b), for limitations rendering the claims indefinite have been fully considered and are persuasive for claims 2, 3, 7, 12, 15, 18, and 21, but they are not persuasive for claims 8, 13, 16, 19, and 22. The rejection of claims 2, 3, 7, 8, 12, 13, 15, 16, 18, 19, 21, and 22 under 35 USC 112(b), for limitations rendering the claims indefinite has been withdrawn. The rejection of claims 8, 13, 16, 19, and 22 under 35 USC 112(b), for the limitation “a plurality of legs” limitations rendering the claims indefinite is respectfully maintained. With respect to claims 2, 3, 7, 12, 15, 18, and 21, the examiner expresses gratitude to Applicant for the explanations, see above, regarding positions of the claimed structures/features/components in the specification, and regarding the explanatory drawings on page 8 – 10 of the Remarks/Arguments, filed on 10/23/2020. The descriptions in the specification are considered as providing sufficient explanation to clarify the 

C.	With respect to the rejection of claims 1, and 6 under 35 USC 103 of Helps, and Hausam, The Applicant argues, filed on 10/23/2020, page 12 line 19 and thereafter: “In contrast, HELPS discloses that “Two brewing cup tubes (321,324) pass through the base of the brewing cup 312”, “The first brewing cup tube 321 projects upward from the center of the base 313 of the brewing cup 312 and terminates short of the mouth of the cup. The tube 321 is adapted to snugly accommodate a water supply tube 322 which is connected to the water supply channel 39 and supplies water to the brewing assembly 303. An o-ring is preferably provided on the water supply tube 322 to seal the gap between it and the tube 321”, “The second brewing cup tube 324 passes through, the base 313 of the brewing cup 312 and is essentially a detachable portion of the siphon tube 57. Best seen in FIG. 7, the second brewing cup tube 324 has a first portion 327 that extends below the base 313 of the brewing cup and a second portion 330 that projects upward from the base 313 within the brewing cup 312 and is substantially parallel to the first brewing cup tube 321. It is shorter than the second portion 330 of the second brewing cup tube 324 for reasons that will become clear” and “The filter body 318 comprises a cylindrical filter 333 that is adapted to nest over the first and second brewing cup tubes (321 and 324). A siphon shroud 336 extends from the filter body 318 and is adapted to fit over the second portion 330 of the second brewing cup tube 324” (see column 6 lines 49-67 and column 7 lines 1-9). For details, please refer to the following figures which are the representative figures of HELPS. It can be seen from the above figures that 1) “the siphon cover” in HELPS should be the siphon shroud 336 rather than the filter 318 as alleged by the Examiner. 2) Since the siphon shroud 336 extends from the filter body 318 and is adapted to fit over the second portion 330 of the second brewing cup tube 324, the siphon shroud 336 has a cylindrical structure rather than comprising a first higher portion and a second lower portion, the lower cylindrical filter 333 as alleged by the Examiner belongs to the filter body 318 rather than the siphon shroud 336. 3) Since the siphon shroud 336 is adapted to fit over the second portion 330 of the second brewing cup tube 324, the siphon shroud 336 is sleeved over the vertical pipe 330 rather than a vertical pipe assembly comprising two vertical pipes. Accordingly, there are no suggestions from HELPS that the first higher portion covers the first higher vertical pipe, and the second lower portion covers the second lower vertical pipe. Moreover, HELPS fails to disclose “the vertical pipe assembly comprises a first higher vertical pipe and a second lower vertical pipe”. The Examiner alleged that HAUSAM discloses the above technical features and can be combined with HELPS to obtain the technical solution of Claim 1 of the present application. The applicant cannot agree with this point of view. Specifically, HAEiSAM discloses “A plurality of conduits designated respectively 27-28-29 extend upwardly into said tank 11 from the bottom surface thereof to predetermined different heights” (see column 2 lines 63-65), the conduits 27-28-29 are used to allow water flow downwardly from the tank 11. However, HELPS further discloses “The water level shortly rises above the exposed end of the second brewing cup tube 324. When that occurs the infused tea liquor in the brewing cup will begin to be siphoned through the filter body 333 and up and into second brewing cup tube 324, down the siphon tube 57 and out of the nozzle 36 into a serving receptacle 111 that has been placed on the drip plate 114 thereunder” (see column 8 lines 11-18). It can be seen that, in HELPS, the infused tea liquor can be siphoned into the second brewing cup tube 324, down the siphon tube 57 and out of the nozzle 36 into a serving receptacle 111, which can achieve an expected technical effect regardless of changing the number or height of the siphon tubes as soon as the water level rises above the shortest siphon tube. More particularly, Fig. 6 in HELPS discloses that the lower end of the siphon shroud 336 extends downwards close to the base 313. This indicates that water drainage through the siphon tube 57 will stop only after the water level falls below the lower end of the siphon shroud 336 with respect to the base 313 (i.e. breaking the siphon). Simply adding a plurality of the siphon shrouds 336 disclosed in HELPS to a plurality of conduits disclosed in HAUSAM would make any drainage instance through one or more siphons continue until the water level falls to the bottom surface of the tank 11, which is well past the top surface of any of the said conduits 27-28-29. This new end result contradicts with the intent stated in HAUSAM col. 2, line 63 where “... the open ends 27a-28a-29a of said conduits will permit water to flow downwardly therethrough until the top surface thereof is reached.” In other words, the falling water level will not stop at the top surface of any of the conduits due to the nature of siphoning operation. As a result, different fluid surface levels as demarcated by the open ends 27a-28a-29a of said conduits cannot be easily maintained and taken advantage of by simply combining technical features disclosed by HELPS and HAUSAM. Therefore, those of ordinary skill in the art have no motivation to configure a plurality of conduits 27-28-29 in HAUSAM into HELPS for the purpose of taking advantage of different fluid levels in a container for the intent stated in HAUSAM. Moreover, HAUSAM fails to disclose or teach the above distinguishing features. Therefore, the technical solution of the pending Claim 1 of the present application is nonobvious over HELPS in view of HAUSAM.  Further, none of GUPTA, LEE, POPE and BUFKIN disclose the above distinguishing features, nor do they provide any teaching of applying the same. Specifically, in the first place, GUPTA fails to disclose or teach the above distinguishing features. In the second place, GUPTA discloses “Slots 46 and 48 serve as additional liquid inlets for liquid to flow into the annular space between the conduits. The slots are sized to be small enough so that, under normal operating conditions, most of the liquid on the tray flows over the top of liquid conduit 44 and down through the annular space between the gas and liquid conduits onto the bed below. The slots are present to insure continuous liquid flow onto the bed below during those occasional times when there is insufficient liquid head above the top of the liquid conduit to provide continuous flow. They also aid in reducing the non-uniform effects that may be encountered when the tray is not level, in maintaining at least some flow through the liquid distributor if the liquid level falls below the top of the liquid orifice” (see column 5 lines 25-28). It can be seen that the slots are used to insure continuous liquid flow onto the bed below during those occasional times when there is insufficient liquid head above the top of the liquid conduit to provide continuous flow and reduce the non-uniform effects that may be encountered when the tray is not level, in maintaining at least some flow through the liquid distributor if the liquid level falls below the top of the liquid orifice rather than ceasing the siphoning effect when a fluid level drops to a height. These slots have nothing to do with controlling siphoning operation. If such slots were to be applied to the siphon shroud in HELPS, they would have disrupted normal siphoning operations rather than insuring continuous liquid flow that is the intended use in GUPTA. Moreover, GUPTA relates to a means and method for providing spray distribution of a liquid onto and across a bed below, in both continuous and pulse flow, without the debit of a high pressure drop, whose field is completely different from that of the present application. Therefore, those of ordinary skill in the art have no motivation to configure the slots in GUPTA into HELPS and/or HAUSAM. LEE discloses “the siphoning action is set up only after, and as a consequence of, the supply of heat to the boiling chamber being shut off or reduced, and only water that has boiled (namely that has been held at boiling point within the apparatus) is used for making the beverage” (see para. [0010]). It can be seen that the concept of LEE is different from that of the present application. Moreover, LEE fails to disclose or teach the above distinguishing features. Although LEE solves the technical problem of “Once the siphoning action has been broken by air entering the system, no further water will pass from chamber 21 to chamber 22 via tube 29”, since LEE’s concept and structure are completely different from GUPTA, HELPS and HAUSAM, those of ordinary skill in the art have no motivation to introduce LEE’ structure into GUPTA, HELPS and/or HAUSAM. POPE relates to a brewing funnel having a delay mechanism therein for prolonging the steep time of a brewed beverage within the brewing funnel prior to the brewed beverage being drained from the brewing funnel. However, HELPS discloses “Tea is however much more sensitive to brewing than coffee. Extended steeping in water often ruins the beverage. Too short a steeping time results in too diluted a drink”. It can be seen that the background of POPE is completely contrary to that of HELPS. In face of HELPS’s problems, those of ordinary skill in the art have no motivation to seek teachings from POPE, the background and structure of which are completely different from HELPS. BUFKIN fails to disclose or teach the above distinguishing features and BUFKIN’s structure does not relate to a siphon cover at all. In face of HELPS’s problems, those of ordinary skill in the art have no motivation to seek teachings from BUFKIN, the background and structure of which are completely different from HELPS. Similarly, none of NJAASTAD ET AL (US 2009/0084271 Al), LIN (US 6,752,070 Bl), BROUWER (US 2004/0094472 Al) and HEYN ET AL (US 4,819,553) disclose or teach the above distinguishing features.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1, and 6 under 35 USC 103 of Helps, and Hausam have been fully considered but they are not persuasive. The rejection of claims 1, and 6 under 35 USC 103 of Helps, and Hausam is respectfully maintained, because the claims are not amended, 
In response to Applicant’s arguments that Helps does not disclose/suggest a siphon cover as claimed in claim 1, and that Helps does not disclose/suggest a first higher portion and a second lower portion covering respective vertical pipes as claimed in claim 1, , it is respectfully argued that, in an elaboration/clarification of Helps, filter 318 is construed as the claimed siphon cover, because filter 318 is “sleeved over” tube 324, fig. 6; and is construed as having higher siphon shroud 336 and lower cylindrical filter 333, fig. 8.     
In response to Applicant’s arguments that the conduits of Hausam cannot be combined with Helps to teach/suggest a first higher vertical pipe, and a second lower vertical pipe that is covered by a second lower portion as claimed in claim 1, and therefore there is no motivation to combine Helps and Hausam, first, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it is respectfully argued that the tube 324 of Helps performs an analogous function to the claimed vertical pipe, and, as disclosed in claim 1, the vertical pipe can have a first vertical pipe and a second vertical pipe, with different vertical heights. Hausam teaches/suggests conduits 27, 28, and 29 with varying In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is respectfully argued that the advantage of different height/elevation open ends, as taught by Hausam is found in Hausam, that the different height/elevation open ends duplicated in Hausam enable gaining of information about the surface level of fluid in a container, of Helps, as is enabled in claim 1, see above: [Hausam, col. 2, line 63: "a plurality of conduits designated respectively 27-28-29 extend upwardly into said tank 11 from the bottom surface thereof to predetermined different heights ... the open ends 27a-28a-29a of said conduits will permit water to flow downwardly therethrough until the top surface thereof is reached"]
In response to Applicant’s arguments that Gupta, Lee, Pope, and Bufkin do not teach/suggest the limitations required in claim 1, it is respectfully argued that Helps, and Hausam disclose/suggest all the limitations in claim 1, see analysis with further elaboration/clarification above.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
01/20/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Filter 318 is construed as the claimed siphon cover, because filter 318 is “sleeved over” tube 324, fig. 6; and is construed as having higher siphon shroud 336 and lower cylindrical filter 333, fig. 8.     
        2 Tube 324 of Helps performs an analogous function to the claimed vertical pipe, and the vertical pipe can have a first vertical pipe and a second vertical pipe, with different vertical heights, as claimed.